Case 14-50312-wlh   Doc 380    Filed 04/24/19 Entered 04/24/19 15:08:55   Desc Main
                              Document      Page 1 of 19
Case 14-50312-wlh   Doc 380    Filed 04/24/19 Entered 04/24/19 15:08:55   Desc Main
                              Document      Page 2 of 19
Case 14-50312-wlh   Doc 380    Filed 04/24/19 Entered 04/24/19 15:08:55   Desc Main
                              Document      Page 3 of 19
Case 14-50312-wlh   Doc 380    Filed 04/24/19 Entered 04/24/19 15:08:55   Desc Main
                              Document      Page 4 of 19
Case 14-50312-wlh   Doc 380    Filed 04/24/19 Entered 04/24/19 15:08:55   Desc Main
                              Document      Page 5 of 19
Case 14-50312-wlh   Doc 380    Filed 04/24/19 Entered 04/24/19 15:08:55   Desc Main
                              Document      Page 6 of 19
Case 14-50312-wlh   Doc 380    Filed 04/24/19 Entered 04/24/19 15:08:55   Desc Main
                              Document      Page 7 of 19
Case 14-50312-wlh   Doc 380    Filed 04/24/19 Entered 04/24/19 15:08:55   Desc Main
                              Document      Page 8 of 19
Case 14-50312-wlh   Doc 380    Filed 04/24/19 Entered 04/24/19 15:08:55   Desc Main
                              Document      Page 9 of 19
Case 14-50312-wlh   Doc 380    Filed 04/24/19 Entered 04/24/19 15:08:55   Desc Main
                              Document     Page 10 of 19
Case 14-50312-wlh   Doc 380    Filed 04/24/19 Entered 04/24/19 15:08:55   Desc Main
                              Document     Page 11 of 19
Case 14-50312-wlh   Doc 380    Filed 04/24/19 Entered 04/24/19 15:08:55   Desc Main
                              Document     Page 12 of 19
Case 14-50312-wlh   Doc 380    Filed 04/24/19 Entered 04/24/19 15:08:55   Desc Main
                              Document     Page 13 of 19
Case 14-50312-wlh   Doc 380    Filed 04/24/19 Entered 04/24/19 15:08:55   Desc Main
                              Document     Page 14 of 19
Case 14-50312-wlh   Doc 380    Filed 04/24/19 Entered 04/24/19 15:08:55   Desc Main
                              Document     Page 15 of 19
Case 14-50312-wlh   Doc 380    Filed 04/24/19 Entered 04/24/19 15:08:55   Desc Main
                              Document     Page 16 of 19
Case 14-50312-wlh   Doc 380    Filed 04/24/19 Entered 04/24/19 15:08:55   Desc Main
                              Document     Page 17 of 19
Case 14-50312-wlh   Doc 380    Filed 04/24/19 Entered 04/24/19 15:08:55   Desc Main
                              Document     Page 18 of 19
Case 14-50312-wlh   Doc 380    Filed 04/24/19 Entered 04/24/19 15:08:55   Desc Main
                              Document     Page 19 of 19
